DETAILED ACTION

Response to Amendment
1.	The amendment filed 6/16/2021 for US Patent Application No. 16/419130 has been entered and fully considered.
2.	Claims 1, 3-6, 8-11, 13-16 and 18-20 are currently pending and have been fully considered.
3.	The 35 U.S.C. 102(a)(1) rejections presented in the office action dated 3/18/2021 are withdrawn.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1, 3-6, 8-11, 13-16 and 18-20 are now in condition for allowance because the prior art of record Terasawa does not teach or suggest the claimed methods of evaluating a photomask blank substrate. 
	Terasawa broadly teaches a method evaluating a photomask blank comprising irradiating a photomask blank with inspection light and collecting reflected light of a region of the photomask blank to obtain a magnified image, identifying an intensity change part in a light intensity distribution profile in the magnified image and obtaining a difference between a maximum value and a minimum value of the light intensity change part in the light intensity distribution profile. Terasawa however does not teach or suggest Applicant’s claimed methods based on the claim amendments filed 6/16/2021.



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEWART A FRASER/Primary Examiner, Art Unit 1724